GILBERT, Circuit Judge
(after stating the facts as above). [1] We are not convinced that there is error in the decree of the court below. The appellees were clearly entitled to their discharge at Manila. Cases are cited to the proposition that under section 4529, Revised Statutes, as amended by later statutes, liability to the penalty therein prescribed is not incurred in a case where there is a fair ground of dispute as to the right of the seamen to discharge, and we are referred to the fact that on March 24 the insular, collector of customs, acting as shipping commissioner, wrote a letter stating: “Whereupon the master thereof rated the said seamen as such deserters, and this office so confirms.” We take this to mean that the collector merely confirmed the fact that the master rated the men as deserters. We think there was absence of a fair ground of dispute.
[2] We also think that the court below properly ruled that the master “without sufficient cause” refused to pay the appellees, and we are also of the opinion that the payment which was made on their arrival at San Francisco of full wages should be credited as part payment of the penalty provided for in the statute. We see no reason to disturb the conclusions of the trial court as to the other questions in the case.
The decree is affirmed.